Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to the applicant's amendment submitted on 03/22/2022. Claims 1, 13-14, 16-19 have been amended. Claim 12 has been canceled. Thus, claims 1-11 and 13-19 are currently pending in the instant application.
EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
The application has been amended as follow:
19. (Currently amended) A method for driving a multi-functional LED lamp, the method comprising: regulating and outputting a voltage applied to a first light source group and a second light source group, the first light source group and the second light source group each being classified depending on lamp functions; and controlling an On/Off state and a light quantity of the first light source group and the second light source group by time-division controlling a time for turn on or off a switching device connected with the first light source group and the second light source group, wherein the first light source group includes a plurality of LED groups depending on functions, and each of the [[LEF]] LED groups includes a switch; wherein the controlling an On/Off state and a light quantity of the first light source group and the second light source group include controlling the switching device to sequentially turn on a switch having a highest duty rate among the switch of each of the LED groups. 
Allowable Subject Matter
Claims 1-11 and 13-19 are allowed.
The following is an examiner's statement of reasons for allowance. The prior art fails to teach or fairly suggest combination of elements recited in independent claims 1 and 19 including:
“a control device configured to time-division control a time for turn on or off the switching device by internetworking with the LED lamp driving device, and configured to control a light quantity of the first light source group and the second light source group; wherein the first light source group includes a plurality of LED groups depending on functions, and each of the LED groups includes a switch; and wherein the control device is configured to control the switching device to sequentially turn on a switch having a highest duty rate among the switch of each of the LED groups.”
Comparing to the prior art of the record, because none of the prior art references of the record, either stand alone or in combination, has taught or suggest the above mentioned features in combination with other limitations recited in the claims above. Therefore, the claims seemed patentable over the prior of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518. The examiner can normally be reached M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        05/07/2022